     Case 2:19-cv-00005-TOR   ECF No. 91   filed 08/07/20   PageID.2256 Page 1 of 9




 1 Kathryn S. Rosen, WSBA #29465
   Davis Wright Tremaine LLP
 2 920 5th Avenue, Ste. 3300
   Seattle, WA 98104-1610
 3 Tel: (206) 622-3150
   Fax: (206) 757-7700
 4 katierosen@dwt.com

 5 Mark W. Robertson, N.Y. Bar #4508248 (pro hac vice)
   Anton Metlitsky, N.Y. Bar #989354 (pro hac vice)
 6 O’Melveny & Myers LLP
   7 Times Square
 7 New York, NY 10036
   Tel: (212) 326-2000
 8 Fax: (212) 326-2061
   mrobertson@omm.com
 9 ametlitsky@omm.com

10 M. Tristan Morales, CA Bar #278498 (pro hac vice)
   O’Melveny & Myers LLP
11 1625 Eye Street, NW
   Washington, D.C. 20006
12 Tel.: (202) 383-5300
   Fax: (202) 383-5414
13 tmorales@omm.com

14 Attorneys for Defendants
                        UNITED STATES DISTRICT COURT
15                    EASTERN DISTRICT OF WASHINGTON
   CASEY CLARKSON,                     Case No. 2:19-cv-0005 TOR
16
                  Plaintiff,           DEFENDANTS’ RESPONSE TO
         v.                            PLAINTIFF’S MOTION FOR
17                                     PARTIAL SUMMARY
   ALASKA AIRLINES, INC., HORIZON JUDGMENT
18 AIR INDUSTRIES, INC., and ALASKA WITHOUT ORAL ARGUMENT
   AIRLINES PENSION/BENEFITS
                                       NOTING DATE: SEPTEMBER 8,
19 ADMINISTRATIVE COMMITTEE,           2020
                  Defendants.
20

    DEFENDANTS’ RESPONSE TO PLAINTIFF’S
    MOTION FOR PARTIAL SUMMARY JUDGMENT - 1
      Case 2:19-cv-00005-TOR     ECF No. 91     filed 08/07/20   PageID.2257 Page 2 of 9




 1                                   INTRODUCTION

 2         On July 17, 2020, prior to this Court’s decision on class certification, in the

 3 midst of discovery, and at the same time that Plaintiff moved for a four-month

 4 extension of discovery (which this Court has now granted), Plaintiff filed a motion

 5 for partial summary judgment. (ECF No. 83.) Plaintiff seeks summary judgment

 6 as to: (1) Count V of Plaintiff’s First Amended Complaint, which is asserted solely

 7 against the Alaska Airlines Pension/Benefits Administrative Committee (the

 8 “Committee”); and (2) six affirmative defenses set forth by Alaska Airlines, Inc.

 9 (“Alaska”), Horizon Air Industries, Inc. (“Horizon”), and the Committee

10 (collectively “Defendants”) in Defendants’ Answer to Plaintiff’s First Amended

11 Complaint (ECF No. 32) (“Answer”).

12         Defendants request that the Court exercise its discretion to deny Plaintiff’s

13 motion as premature without further briefing, with the right for Plaintiff to refile.

14 See Advanced Semiconductor Materials America, Inc. v. Applied Materials, Inc.,

15 1995 WL 419747, at *3 (N.D. Cal. July 10, 1995) (quoting Wright, Miller &

16 Cooper, Federal Practice & Procedure § 2737) (“[T]he court has discretion to

17 decline to enter partial summary judgment if it would not ‘materially expedite the

18

19

20

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 2
     Case 2:19-cv-00005-TOR      ECF No. 91    filed 08/07/20   PageID.2258 Page 3 of 9




 1 adjudication.’”); see also Egervary v. Rooney, 2000 WL 1160720, at *7 (E.D. Pa.

 2 Aug. 15, 2000) aff’d 366 F.3d 238 (3d Cir. 2004) (same).

 3         Alternatively, Defendants request that the Court hold Plaintiff’s motion in

 4 abeyance during discovery, and set Defendants’ opposition deadline for a date after

 5 the close of discovery.

 6                                     ARGUMENT

 7 I.      Count V

 8         Plaintiff’s request for summary judgment on Count V of the Amended

 9 Complaint is now moot because, on July 30, 2020, subsequent to Plaintiff filing his

10 motion, the Committee and Plaintiff reached a settlement as to Count V (pending

11 the execution of a formal settlement agreement). Because Count V will be

12 dismissed pursuant to this settlement, Plaintiff’s motion for summary judgment is

13 moot as to Count V.

14 II.     Affirmative Defenses

15         In their Answer, Defendants assert nine affirmative defenses and reserve the

16 right to supplement or amend those defenses as discovery proceeds. (ECF No. 32.)

17 In his motion, Plaintiff seeks summary judgment as to Defendants’ First through

18 Third, and Seventh through Ninth affirmative defenses. (ECF No. 83 at 1.)

19         Plaintiff’s motion is premature. Four days after he filed his motion, Plaintiff

20 filed a separate motion seeking to extend the outstanding deadlines in this case by

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 3
      Case 2:19-cv-00005-TOR      ECF No. 91    filed 08/07/20   PageID.2259 Page 4 of 9




 1 120 days, including moving the close of discovery (which was previously

 2 scheduled to close on November 2, 2020) to March 2021. (ECF No. 85.) In

 3 support of his scheduling motion, Plaintiff noted that the Court has held that

 4 certain discovery “is premature at this stage, i.e., before the Court decides on

 5 Plaintiff’s motion for class certification.” (Id. at 2.) Plaintiff’s observation on this

 6 point is correct: in denying two of Plaintiff’s motions to compel, the Court held

 7 that discovery prior to class certification must be circumscribed in a manner that is

 8 proportional to the pre-certification needs of the case. (ECF No. 72, 74; see also

 9 ECF No. 85 at 2.)

10         The Court issued its decision on class certification only earlier this week,

11 and on that same day, this Court granted Plaintiff’s request to move all scheduled

12 dates by approximately four months. (ECF Nos. 89-90.) The Court has also, at

13 Plaintiff’s request, now provided the parties seven months to conclude discovery,

14 in March 2021. (See ECF No. 90.) In light of these very recent developments,

15 Defendants should have an opportunity to determine the nature and scope of the

16 affirmative defenses they plan to pursue, along with the related facts, as the Court’s

17 class certification decision has a potentially significant impact on these affirmative

18 defenses. For example, the nature and scope of Defendants’ laches defense

19 depends on who Plaintiff represents — Defendants now know, as of three days

20 ago, that the class of represented employees is narrower than Plaintiff proposed.

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 4
         Case 2:19-cv-00005-TOR     ECF No. 91    filed 08/07/20   PageID.2260 Page 5 of 9




 1 Moreover, whether Plaintiff’s claims are barred by the takings clause of the Fifth

 2 Amendment is dependent on Plaintiff’s damages theory and accompanying

 3 damages-related discovery, both of which remain undeveloped at this stage, prior

 4 to the ensuing expert discovery. Given these facts and the current, incomplete state

 5 of discovery, Plaintiff’s motion for summary judgment on Defendants’ affirmative

 6 defenses is premature. See City of Colton v. Am. Promotional Events, Inc., 2012

 7 WL 13013036, at *3 (C.D. Cal. Sept. 12, 2012) (“[I]t is not appropriate to use

 8 summary judgment as a vehicle for fragmented adjudication of non-determinative

 9 issues because such motions waste judicial resources.”).1

10            Nor is it appropriate at this point to adjudicate, for example, whether

11 “resolution of Plaintiff’s claims would require the Court to interpret or apply a

12

13   1
         Plaintiff’s statement of undisputed material facts (ECF No. 84) is largely moot, as

14 eight of the 11 alleged facts relate to Count V, which has now been resolved.

15 Because Plaintiff’s motion for partial summary judgment is otherwise premature,

16 the remaining three alleged facts in Plaintiff’s statement of material facts are also

17 premature. Indeed, two of these alleged facts are expressly immaterial to

18 Defendants’ argument that Plaintiff’s motion is premature (see ECF No. 84 at

19 ¶¶ 10-11 (claiming Defendants are not yet aware of facts supporting their

20 affirmative defense that Plaintiff’s claims are barred by the statute of limitations

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 5
         Case 2:19-cv-00005-TOR    ECF No. 91   filed 08/07/20   PageID.2261 Page 6 of 9




 1 collective bargaining agreement.” (See ECF No. 32 (First Affirmative Defense).)2

 2 This question depends on: (1) the CBAs which are at issue (which was impacted

 3 by the recent decision on class certification) and (2) whether Plaintiff’s claims, as

 4 fully briefed on the merits, would require the Court to interpret or apply any

 5 provision(s) of the relevant CBAs—which in turn depends on whether the parties

 6 agree or disagree on the proper interpretation of all of the relevant CBA provisions.

 7 It would be premature to decide, three days after the decision on class certification,

 8 if the parties agree or disagree on all of the relevant CBA provisions, when the

 9

10

11

12

13 and have not yet produced settlements or releases executed by Plaintiff)) while the

14 remaining, also immaterial alleged fact simply, and incorrectly, lists the date

15 Plaintiff filed the initial complaint in this action as January 7, 2020 (id. ¶ 9; but see

16 ECF No. 1).

17   2
         Moreover, because this defense goes to whether this Court has subject matter

18 jurisdiction to hear Plaintiff’s claims, Defendants can raise this defense at any

19 time. Pearson v. Nw. Airlines, Inc., 659 F. Supp. 2d 1084, 1088 n.3 (C.D. Cal.

20 2009) (“A defense on the basis of subject-matter jurisdiction is never waived.”).

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 6
         Case 2:19-cv-00005-TOR    ECF No. 91    filed 08/07/20   PageID.2262 Page 7 of 9




 1 parties only recently learned which CBAs would be at issue at the merits stage of

 2 this litigation.

 3           Accordingly, it is premature to adjudicate this or any other of Defendants’

 4 affirmative defenses at this time. 3

 5                                      CONCLUSION

 6           For these reasons, this Court should either exercise its discretion to deny

 7 Plaintiff’s motion as premature without further briefing, with the right for Plaintiff

 8 to refile, or alternatively, schedule Defendants’ opposition due date after the close

 9 of discovery.

10 Dated: August 7, 2020

11                                                Respectfully submitted,

12                                                s/Mark W. Robertson
                                                  Mark W. Robertson (admitted pro hac
13                                                vice)
                                                  Anton Metlitsky (admitted pro hac
14                                                vice)
                                                  O’MELVENY & MYERS LLP
15                                                7 Times Square
                                                  New York, NY 10036
16                                                Tel: (212) 326-2000

17   3
         Defendants believe that Plaintiff’s motion for partial summary judgment is

18 premature on its face, and thus have submitted this opposition as opposed to a

19 formal motion under Rule 56(d). If the Court deems it necessary or appropriate to

20 do so, however, Defendants can submit a formal motion under Rule 56(d).

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 7
     Case 2:19-cv-00005-TOR   ECF No. 91   filed 08/07/20   PageID.2263 Page 8 of 9




 1                                          Fax: (212) 326-2061
                                            mrobertson@omm.com
 2                                          ametlitsky@omm.com

 3                                          M. Tristan Morales
                                            (admitted pro hac vice)
 4                                          O’MELVENY & MYERS LLP
                                            1625 Eye Street, NW
 5                                          Washington, D.C. 20006
                                            Tel: (202) 383-5300
 6                                          Fax: (202) 383-5414
                                            tmorales@omm.com
 7
                                            Kathryn S. Rosen, WSBA #29465
 8                                          Davis Wright Tremaine LLP
                                            920 5th Avenue, Ste. 3300
 9                                          Seattle, WA 98104-1610
                                            Tel: (206) 622-3150
10                                          Fax: (206) 757-7700
                                            katierosen@dwt.com
11
                                            Attorneys for Defendants
12

13

14

15

16

17

18

19

20

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 8
     Case 2:19-cv-00005-TOR      ECF No. 91    filed 08/07/20   PageID.2264 Page 9 of 9




 1                            CERTIFICATE OF SERVICE

 2         I hereby certify that on August 7, 2020, I caused the foregoing to be

 3 electronically filed with the Clerk of the Court using the CM/ECF system, which

 4 sent notification of such filing to all counsel of record.

 5
                                            s/Mark W. Robertson
 6                                          Mark W. Robertson

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 9
